ICJ_088_Lockerbie_LBY_GBR_1992-04-14_ORD_01_NA_08_FR.txt. 72

OPINION DISSIDENTE DE M. RANJEVA

1. La présente demande de mesures conservatoires est, à bien des
égards, un cas sans précédent dans la jurisprudence internationale. Alors
que la Cour ne peut pas rejeter la demande (J), elle ne peut statuer en
raison du changement fondamental des circonstances à la suite de l’adop-
tion de la résolution 748 (1992) du Conseil de sécurité (ID, sans pour
autant renoncer en principe à l’exercice proprio motu des attributions de
Particle 41 du Statut (IID.

I. LA COMPÉTENCE DE LA COUR POUR PRESCRIRE
DES MESURES CONSERVATOIRES

2. Sur la base du droit international général, confirmé par la conven-
tion de Montréal, le demandeur bénéficie du droit d'option qu’exprime
l’adage traditionnel: aut dedere aut judicare; ce droit est opposable erga
omnes et crée l’obligation de mener effectivement à terme, dans des condi-
tions régulières, une procédure relative à l'établissement de la responsabi-
lité pénale dans l’attentat de Lockerbie. Le défendeur a cependant con-
testé ce droit du demandeur en le qualifiant d’«illusoire ».

3. A l’analyse, la thèse du défendeur paraît contestable dans la mesure
où elle commet une confusion. En effet, ou bien le défendeur met en cause
l'efficacité des dispositions de la convention relatives à l’extradition, ou
bien il conteste le droit du demandeur d’exercer effectivement sa compé-
tence en la matière. Dans la première hypothèse, il s’agit d’un résultat
déplorable qui n’atténue en aucune façon la nature obligatoire des pres-
criptions de la convention qui s’imposent à toutes les parties liées par ledit
instrument. Dans la seconde hypothèse, c’est une méconnaissance des
«principes généraux de droit reconnus par les nations civilisées », prin-
cipes fondés sur l'égalité des Etats et leur égale aptitude à assurer l’exécu-
tion des obligations de droit international.

4, Aïnsi la Cour n’est saisie que de la question de l’obligation du
demandeur d’effectuer l’extradition de deux de ses ressortissants soup-
çonnés, aux termes des enquêtes préliminaires, d’être les auteurs de
l'attentat de Lockerbie. Aucune requête en responsabilité internationale
pour acte de terrorisme n’a été introduite. Aussi est-ce à juste titre que la
juridiction de céans a limité l’objet de son acte à la seule question du droit
du demandeur de s’opposer, par la voie judiciaire, à une éventuelle obli-
gation d’extrader ses ressortissants, sujets sur lesquels elle entend exercer
son droit de juger, au titre du droit international et de la convention de
Montréal.

5. La jurisprudence de la Cour, rappelée dans l’affaire du Passage par
le Grand-Belt(C.IL.J. Recueil 1991, p. 17, par. 22) justifiait, in principio litis,
la prescription de mesures conservatoires. Dans les circonstances de

73
73 CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. RANJEVA)

l'affaire, le droit du demandeur, tant dans sa nature que dans son étendue,
était menacé de disparition au cas où la demande contraire de la partie
défenderesse serait mise à exécution. En effet, à l'opposé, les défendeurs
tiennent du droit conventionnel de Montréal le pouvoir de juger les
mêmes personnes suspectes. Cette collision de droits contraires, heurt
dont le centre de gravité est constitué par une question de responsabilité
pénale, est la cause non seulement d’un préjudice qui risque d’être irrépa-
rable mais surtout d’une aggravation du différend. Par référence aux
termes de l’article 41 du Statut: la Cour a le pouvoir d'indiquer «[des]
mesures conservatoires du droit de chacun», la juridiction se devait, avec
le souci d’une bonne administration de la justice, de statuer, en tenant
compte de l'égalité des droits des parties, du maintien de la paix et de la
sécurité internationales pour faire respecter les obligations juridiques des
différentes parties litigantes.

6. L'adoption de la recommandation, objet de la résolution 731 (1992)
du Conseil de sécurité, ne prive pas le demandeur de son droit d’action
devant la Cour pour solliciter des mesures conservatoires. A l’examen, les
dispositifs de cette résolution s’analysent comme une interprétation que
cet organe politique principal des Nations Unies donne de l'application
des règles dans l’attentat de Lockerbie. La nature du Conseil de sécurité
ne confère pas à ses actes recommandatoires les effets attachés en droit à
la chose jugée. C’est au regard du droit international, dont font partie inté-
grante la Charte et le droit des Nations Unies, que doit être examinée la
portée de la résolution 731 (1992) à l’égard de la demande tendant à obte-
nir l'indication de mesures conservatoires. Dans la présente affaire, le
demandeur a eu recours à une voie de droit ouverte à tout Etat qui veut
requérir de la Cour la protection légitime de l’exercice de son droit de
juger. L’adage una via electa est inopérant pour régir deux droits d’action
de nature différente: l’un devant la Cour et l’autre auprès du Conseil de
sécurité. En matière judiciaire, prévaut, en cas de conflit, la voie judiciaire
fondée en droit international.

7. Pour ces motifs, la Cour, selon mon opinion, était habilitée à pres-
crire des mesures conservatoires pour la protection des droits de toutes les
Parties, droits menacés de disparition. L'obligation de coopération et
d’entraide judiciaires, prescrite par la convention de Montréal, offrait à la
Cour un cadre pertinent pour déterminer l’objet des mesures appropriées.
Ainsi, la demande tendant à demander à la Cour de prescrire des mesures
conservatoires nonobstant la résolution 731 (1992) du Conseil de sécurité
était fondée.

II. LE CHANGEMENT FONDAMENTAL DES CIRCONSTANCES JURIDIQUES

8. L'adoption de la décision de sanctions, objet de la résolution 748
(1992) du Conseil de sécurité, est une donnée dont les effets, au titre des
articles 103 et 25 dela Charte des Nations Unies, ne pouvaient être ignorés
par la Cour. L'absence d’action ou d’exception, afférente à cette décision

74
74 CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. RANJEVA)

d’un des principaux organes politiques de l'Organisation des Nations
Unies, n’empéchait pas la Cour de constater que le premier paragraphe de
la résolution privait de tout effet les mesures conservatoires que la juridic-
tion aurait ordonnées à l’adresse de toutes les Parties au litige. Le change-
ment fondamental des circonstances de droit, intervenu postérieurement
au dépôt de la requête, sans modification des circonstances de fait de
l'affaire, empéchait la Cour, organe judiciaire principal, d’assurer, avec la
plénitude de ses attributions, l’exercice de sa fonction judiciaire pour
trancher le différend entre les Parties.

III. L’'INDICATION PROPRIO MOTU DE MESURES CONSERVATOIRES
EN GÉNÉRAL

9. L'adoption de la résolution 748 (1992) ne permet plus certes à la
Cour d’indiquer des mesures conservatoires sur la base des conclusions de
la demande; néanmoins au titre des articles 41 du Statut et 75 du Régle-
ment relatifs au pouvoir de statuer proprio motu des mesures conserva-
toires étaient concevables. L’évolution de la jurisprudence relative à la
référence aux dispositions sus-rappelées est liée au rapport entre les
termes du binôme: droit des parties/compétence de la Cour. Avant 1972,
la priorité était reconnue aux questions de compétence, aussi la Cour fit-
elle montre d’une interprétation trés restrictive de ses attributions. Mais
depuis l’affaire de la Compétence en matière de pêcheries (République fédé-
rale d'Allemagne c. Islande), mesures conservatoires, ordonnance du 17 août
1972, les termes du problème ont évolué, je cite:

«la Cour n’a pas besoin, avant d’indiquer ces mesures, de s’assurer
de manière concluante de sa compétence quant au fond de l’affaire ...
elle ne doit … pas appliquer l’article 41 du Statut lorsque son incom-
pétence est manifeste. » (C.J. Recueil 1972, p. 33, par. 16.)

La limitation de l’examen de la compétence à sa dimension prima facie au
stade des demandes de mesures conservatoires a amené la Cour à accor-
der plus de considération aux circonstances de l’affaire. L’ordonnance du
10 janvier 1986 dans le Différend frontalier (Burkina Faso/République du
Mali), mesures conservatoires, consacre ainsi l’évolution d’une pratique de
la Cour décrite dans les termes suivants:

«Considérant que, indépendamment des demandes présentées
par les Parties en indication de mesures conservatoires, la Cour ou,
par conséquent, la Chambre dispose en vertu de l’article 41 du Statut
du pouvoir d’indiquer des mesures conservatoires en vue d’empé-
cher l’aggravation ou l’extension du différend quand elle estime que
les circonstances l’exigent » (CJ. Recueil 1986, p. 9, par. 18).

Cette méthode d’analyse en termes globaux des circonstances a été énon-

75
75 CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. RANJEVA)

cée dans l'affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), mesures conserva-
toires, ordonnance du 10 mai 1984 :

«Considérant qu’en vertu de l’article 41 du Statut la Cour ne peut
indiquer de mesures conservatoires que si elle estime que les circons-
tances l’exigent pour sauvegarder les droits de chacune des Parties »
(C.LJ. Recueil 1984, p. 180, par. 27).

Car

«Considérant que la Cour dispose de nombreuses informations
sur les faits de la présente espèce, y compris des déclarations offi-
cielles des autorités des Etats-Unis; que la Cour, dans le contexte de
la présente procédure, doit, conformément à l’article 41 du Statut,
examiner si les circonstances portées à son attention exigent l’indica-
tion de mesures conservatoires, mais n’est pas habilitée à conclure
définitivement sur les faits, et que sa décision doit laisser intact le
droit du défendeur de contester les faits allégués et de faire valoir ses
moyens sur le fond » (ibid., p. 182, par. 31).

La Cour conclut ainsi:

«Considérant que, vu les divers points mentionnés plus haut, la
Cour conclut que les circonstances exigent qu’elle indique des
mesures conservatoires, ainsi qu’il est prévu à l’article 41 du Statut,
en vue de sauvegarder les droits invoqués (voir Compétence en
matière de pêcheries (Royaume-Uni c. Islande), mesures conservatoires,
ordonnance du 17 août 1972, C.I.J. Recueil 1972, p. 17-18; Compétence
en matière de pêcheries (République fédérale d'Allemagne c. Islande),
mesures conservatoires, ordonnance du 17 août 1972, ibid., p. 35-36)»
(ibid., p. 186, par. 39).

Aussi est-on amené a se demander si dorénavant les appels que la Cour
adresse aux Parties ne peuvent être lancés que dans le cadre de disposi-
tions connexes 4 des mesures conservatoires indiquées.

10. Cependant il est évident qu’une réponse négative s’impose à la
lumière de la jurisprudence du Passage par le Grand-Belt (Finlande
c. Danemark):

«Considérant que, comme la Cour permanente de Justice interna-
tionale l’a fait observer et la présente Cour l’a réaffirmé,

«le règlement judiciaire des conflits internationaux, en vue duquel
la Cour est instituée, n’est qu’un succédané au règlement direct et
amiable de ces conflits entre les Parties ; que, dès lors, il appartient
à la Cour de faciliter, dans toute la mesure compatible avec son
Statut, pareil règlement direct et amiable...» (Zones franches de la
Haute-Savoie et du Pays de Gex, C.P.J.I. série A n° 22, p. 13; voir
aussi Différend frontalier, C.I.J. Recueil 1986, p. 577, par. 46);

76
76 CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. RANJEVA)

que, en attendant une décision de la Cour sur le fond, toute négo-
ciation entre les Parties en vue de parvenir à un règlement direct et
amiable serait la bienvenue» (C.1.J. Recueil 1991, p. 20, par. 35).

En effet, par l'ordonnance du 29 juillet 1991, la Cour, tout en refusant les
mesures conservatoires, a adressé aux parties une invitation à négocier.
L’appel de la Cour aux parties peut faire l’objet de critiques tirées directe-
ment d’une analyse stricte de la notion de fonction judiciaire, mais l’exer-
cice de la fonction judiciaire ne relève-t-il pas, de façon dynamique, d’une
obligation fondamentale plus large:

«Article 1
Les buts des Nations Unies sont les suivants:

1. Maintenir la paix et la sécurité internationales et à cette fin:
prendre des mesures collectives efficaces en vue de prévenir et
d’écarter les menaces à la paix et de réprimer tout acte d’agression ou
autre rupture de la paix, et réaliser, par des moyens pacifiques,
conformément aux principes de la justice et du droit international,
l'ajustement ou le règlement de différends ou de situations, de carac-
tère international, susceptibles de mener à une rupture de la paix.»

-- (Article 1 de la Charte des Nations Unies.)

A la lumiére de ces observations s’expliquent les préoccupations de la
Cour pour que le différend ne s’aggrave pas ni ne dégénère en conflit.
Dans les deux affaires rappelées, les circonstances de fait étaient consti-
tuées par des actions armées. Ainsi proprio motu, la Cour a statué non
seulement sur l'opportunité d’un appel qu’elle a lancé mais encore sur les
formes extrajudiciaires, que pourrait emprunter la voie vers le règlement
du différend.

11. Dans le cadre de la présente affaire, les circonstances étaient beau-
coup plus préoccupantes, en raison de la référence directe au chapitre VII
de la Charte. La question de l’avis du Conseil de sécurité ne se limitait plus
à un différend entre les Parties en litige mais intéressait la sécurité collec-
tive de tous les Etats et de tous les peuples. Cette nouvelle dimension, à
mon avis, ne permettait pas à la Cour d'ignorer l’objet même des procé-
dures de règlement des différends et de se limiter à une approche passive
de sa fonction judiciaire. Il appartient dès lors à l'ordonnance de relever la
qualification effectuée par le Conseil de sécurité et de rappeler, même
dans le cadre de la résolution 748 (1992), des obligations générales de
comportement tendant à limiter l’aggravation du litige.

12. Pour ces raisons, selon mon opinion, la Cour devait d’une part se
prononcer sur les mérites de la requête dont l’objet a disparu du fait des
effets de la résolution 748 (1992) et, d’autre part, constater l'impossibilité
pour elle de statuer du fait de l’intervention de circonstances extérieures
au différend et postérieures à l’introduction de la requête tout en appelant
les Parties à éviter toute escalade. Cette solution inconfortable, néan-
moins conforme à la description de l’évolution du règlement de la procé-
dure, me paraît utile. En effet, par-delà le litige actuel opposant les Parties,

77
77 CONVENTION DE MONTREAL DE 1971 (OP. DISS. RANJEVA)

le différend implique le droit de tous les Etats parties à la convention de
Montréal et impliqués dans la répression et la prévention du terrorisme
commis contre les aéronefs et la sécurité des appareils assurant la naviga-
tion aérienne. Par ailleurs, les nouvelles donnes dans les relations interna-
tionales requièrent une meilleure clarification du droit des Nations Unies
en ce qui concerne d’une part la répartition entre les matiéres des cha-
pitres VI et VIE de la Charte, ainsi que l’ont indiqué les travaux de la
Sixième Commission de l’Assemblée générale (quarante-cinquiéme ses-
sion) et d’autre part la requalification des situations au regard des dispo-
sitions pertinentes de ladite Charte. En effet, comme l’a dit la Cour:

«le caractère politique d’un organe ne peut le soustraire à l’observa-
tion des dispositions conventionnelles qui le régissent, lorsque celles-
ci constituent des limites à son pouvoir ou des critères de son
jugement» (Conditions de l'admission d'un Etat comme Membre des
Nations Unies (article 4 de la Charte), avis consultatif, 1948, C.LJ.
Recueil 1947-1948, p. 64).

(Signé) Raymond RANJEVA.

78
